DETAILED ACTION
Claims 1, 3, 6-8, 10, 13-15, 17-20, 25, 27, 28, 30, and 31 are currently pending in this Office action.  Claims 2, 4, 5, 9, 11, 12, 16, 21-24, and 29 stand canceled.  Claims 17-20, 25, 27, 28, 30, and 31 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed November 1, 2021, with respect to the rejection(s) of claim(s) 1, 3, 7, 8, 10, and 14 under 35 U.S.C. 103 over Haakana et al. (WO 2016/174309 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  This is due to the amendment incorporating substance of previous claim 11 (specifying that the binder comprises hydraulic binder, as well as the species thereof, and the filler particles comprises mineral fillers) into claim 1, which is not taught by Haakana.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation "the formed composition" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 7, 8, and 10 are indefinite by reason of their dependency from claim 6.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6-8 and 10 specify that the composition is a paint composition.  There is no support from the original disclosure for a paint composition where the binder is a hydraulic binder and the filler particles comprise mineral particles.  Instead, the original disclosure specifies that cement mixes, mortar, plaster, grout, and concrete are compositions where the binder is a hydraulic binder and the filler particles comprise mineral particles.  See Spec. 7–8.  Cement mixes, mortar, plaster, grout, and concrete are not as “paint compositions,” which are a non-overlapping alternative embodiment of the invention.  Id. at 7.  Claim 7 further contains new matter because the original disclosure only teaches resin as a binder in paint compositions not as a binder in cement mixes, mortar, plaster, grout, and concrete.  Id. at 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cervellati et al. (WO 2006/134080 A1).
	With respect to claims 1 and 3, Cervellati teaches construction materials containing at least one inorganic binder selected from cement, hydraulic lime, and gypsum; calcium carbonate particles having a 2/g; and at least one of sand or lightweight mineral aggregates.  Id. at claim 16.  Said cement is suitably pozzolanic cement, fly ash cement, burnt furnace cement.  Id. at 9.  Said calcium carbonate is precipitated calcium carbonate with a mean particle diameter of 15 nm to 100 nm (in the case of calcium carbonate aggregates) or of greater than or equal to 5 nm to 100 nm (in the case of primary particles); and is included in amount of greater than or equal to 0.15 wt% to 8 wt%.  Id. at 4–5, 11–12.  The mixture components may be mixed altogether or in any sequence, followed by applying the same as a coating onto a substrate.  Id. at 13, 14.
	Cervellati differs from the present claim only insofar as it i) teaches including a precipitated calcium carbonate with a particle size and in amount that overlaps the presently claimed ranges of each; and ii) does not explicitly specify “providing stain resistance.”
	As to i), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Cervellati teaches a calcium carbonate particle diameter and content that overlaps the presently claimed range of each, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the kind and amount of calcium carbonate as claimed.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition."  363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

	While Cervellati does not directly disclose that the method provides stain resistance to a surface layer, since each of the claimed components is present and rendered obvious by the teachings of Cervellati, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to provide stain resistance to a surface layer by forming a surface layer by each of the claimed steps. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 14, Cervellati discloses including sand having a diameter of 1/16 mm to 2 mm.  Id. at 11.
	With respect to claim 15, Cervellati further mixes its composition with water.  Id. at claim 8.  Examples 24 and 25 respectively have a water-to-cement ratio of about 1.0 and 0.9, as calculated from the ratio of water to total hydraulic lime and cement.  Id. at 26.

Dependency Upon Rejected Claim
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Cervellati teaches a method encompassing each of the claimed steps, where the composition comprises a hydraulic binder, precipitated calcium carbonate, and filler, but does not disclose filler particles comprising a sieved size greater than 4 mm as claim present claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763